Fuller, J.
In this action for damages, plaintiff recovered judgment against the corporate defendant for $190 alleged to have been contributed toward the acquisition of church property, and the controlling question here presented is whether an incorporated religious society is legally liable for damages arising from the action of the assembled congregation in excommunicating a member.
In substance, the complaint alleges that the minister employed conducts a parochial school, and the corporation owns a church, parsonage, and cemetery, from the rights, privileges, and benefits of which respondent is excluded by wrongful expulsion, and has thereby suffered damages in the amount claimed. Both the constitution and by-laws of appellant de*266clare that the church is established for the purpose of maintaining and promoting religious worship according to the general usages of the Evangelical Lutheran Church and there is nothing therein, nor in the statute conferring power to organize, which expressly authorizes the purchase of a cemetery or the establishment of a -parochial school. The corporation has no capital stock, and its constitution and by laws, as well as the authorizing statute, require all powers relating to business and property to be exercised by a board of trustees, only two-thirds of which must be members of the church. These trustees, whose action the congregation by which they are elected may reject or ratify have nothing to do with the matter of discipline or expulsion, and the corporation is not bound by nor answerable in damages for the conduct of unofficial members, nor is money, voluntarily contributed for the support of the church, recoverable in an action of this character. Annie Hardin v. The Trustees of the Second Baptist Church of the City of Detroit, 51 Mich. 137, 16 N. W. 311, 47 Am. Rep. 555; Nance v. Busby (Tenn.) 18 S. W. 874, 15 L. R. A. 801; Sale v. The First Regular Baptist Church of Mason City, 62 Iowa, 26, 17 N. W. 143, 49 Am. Rep. 136. It follows from the diversity of functions, and the fact that non-members may be chosen as officers, that the corporation, created pursuant to statute for temporal purposes, is not identical with the ecclesiastical membership by which and from which respondent was expelled.
As this suit for damages neither involves, a property right invaded by the corporation through the instrumentality of its trustees, nor relates to an act for which such corporation is in the slightest degree responsible, respondent cannot recover. The judgment appealed from is therefore reversed, with the direction that the complaint be dismissed.